IDETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 04/13/2021.
Claims 1, 9, and 17 have been amended. 
Claims 1-4, 6-12, and 14-19 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims in the previous office action are have been maintained.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20050021733, Clinton, et al. to hereinafter Clinton in view of United States Patent Publication US 20100274596, Grace, et al. to hereinafter Grace in view of United States Patent Publication US 20130013691, Whitnah, et al.

Referring to Claim 1, Clinton teaches a method comprising
:monitoring, by one or more agents, usage of an application management system by one or more users of an entity, wherein the application management system monitors performance of one or more web applications (See Grace) or services, and  the one or more agents execute on one or more servers that implement the application management system (
Clinton: Sec. 0023, The drives and their associated computer storage
media discussed above and illustrated in FIG. 1, provide
storage of computer readable instructions, data structures,
program modules and other data for the computer 110. In
FIG. 1, for example, hard disk drive 141 is illustrated as
storing operating system 144, application programs 145,
other program modules 146, and program data 147. Note
that these components can either be the same as or different
from operating system 134, application programs 135, other
program modules 136, and program data 137. Operating
system 144, application programs 145, other program modules
146, and program data 147 are given different numbers
here to illustrate that, at a minimum, they are different
copies. A user may enter commands and information into the
computer 20 through input devices such as a keyboard 162
and pointing device 161, commonly referred to as a mouse,
trackball or touch pad. Other input devices (not shown) may
include a microphone, joystick, game pad, satellite dish,
scanner, or the like. These and other input devices are often
connected to the processing unit 120 through a user input
interface 160 that is coupled to the system bus, but may be
connected by other interface and bus structures, such a
parallel port, game port or a universal serial bus (USE). A
monitor 191 or other type of display device is also connected
to the system bus 121 via an interface, such as a video
interface 190. In addition to the monitor, computers may
also include other peripheral output devices such as speakers
197 and printer 196, which may be connected through a
output peripheral interface 190.
The computer 110 may operate in a networked
environment using logical connections to one or more
remote computers, such as a remote computer 180. The
remote computer 180 may be a personal computer, a server,
a router, a network PC, a peer device or other common
network node, and typically includes many or all of the
elements described above relative to the computer 110,
although only a memory storage device 181 has been
illustrated in FIG. 1. The logical connections depicted in
FIG. 1 include a local area network (LAN) 171 and a wide
area network (WAN) 173, but may also include other
networks. Such networking environments are commonplace
in offices, enterprise-wide computer networks, intranets and
the Internet.
Clinton: Sec. 0035, In accordance with a particular embodiment of the
present invention, the rules engine 240, in addition to being
able to render health status for single providers (or factors
contributing to a health status of a single provider, applies
information outside the information provided by a first
provider service to render (or tune) a personal computer
health score and any instructions/suggestions for corrective
action for the first provider. In particular, the rules engine
240 applies status information provided by at least a second
provider as well as the first provider to render the instruction
for corrective action. By way of example, a firewall provider
and an anti-virus provider operate independently of one
another. However, in the event of failure, the rules engine
240 takes into account the health status information provided
by both providers when rendering instructions for
corrective actions to each. Furthermore, in an embodiment
of the invention, the rules engine 240 formulates a health
status score/suggested corrective action based upon usage/
configuration information (e.g., standalone, networked,
etc.). For example, if a computer is operating in a standalone
configuration, then firewall status is not relevant to an
overall safety score for the system.
Clinton: Sec. 0032, The following examples illustrate the "coordinating"
aspects of an embodiment of the invention. As men-
tioned above, task execution is coordinated by the health
engine 230 to ensure that two requested actions do not
render an overall negative result. In the case of two conflicting
remedial actions (if carried out together rather than
sequentially), the health engine imposes a mutual exclusion
algorithm. An example of such actions is a backup to CD and
installation of a new program (the backup on the CD will be
corrupted by the install process). The system carries out the
mutual exclusion relationship by determining and disabling
all actions that are inconsistent with a currently executing
action.);
Clinton describes monitoring applications, wherein the monitoring includes evaluates the usage data of application used on a server.

collecting usage data regarding the monitored usage of the application management system from the one or more agents (
Clinton: Sec. 0028, The extensible set of registered provider services renders health status information for various aspects of PC health…The provider services obtain data from a variety of sources including: system drivers (e.g., every time a file is touched a notification is provided to an anti-virus provider), other applications (an anti-virus application), the Internet Protocol (IP) stack, performance counters, etc. 
Clinton: Sec. 0035, Furthermore, in an embodiment of the invention, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). For example, if a computer is operating in a standalone configuration, then firewall status is not relevant to an overall safety score for the system.
Clinton: Sec. 0037, In a particular embodiment of the invention the
health status table 250 specifies instructions for corrective
action to be submitted by the health engine 230 to the
provider subsystem 210 in response to detecting an existing
problem. Such instructions for corrective action are based,
for example, upon: a current problem determined by the
rules engine 240 in view of received status information
and/or a request for corrective action selected by a user and
received from the client UI subsystem 220. The health
engine 230 need not rely upon requests from the client UI
subsystem 220. Instead, the health engine 230 acts upon a
detected problem by rendering an automated response
(based upon the rules engine 240 and/or the health status
table 250). An actual remedial action is invoked by the
health engine 230 (i.e., an automatic fix that is invoked
either with or without a user's express request). Upon
completion of a corrective action, the affected provider(s)
report their new status to the health engine 230, and the new
PC health status information is then passed to the client UI
subsystem 220.
Clinton: Sec. 0046, The health status of the personal computer system
is rendered for viewing by a user through the client UI
subsystem 220 that supports an extensible set of user interfaces.
A health report UI 260 depicted, by way of example
in FIG. 4, includes a graphical output enumerating a set of
components that make up each of a set of supported aspects/
features (e.g., backup, security, firewall, anti-virus) of per
sonal computer health status. The health report UI 260
includes all statuses-not just the warnings-as well as an
overall health status/score. For each provided aspect, the
health report UI 260 provides a title, a score (e.g., + or -),

a "fix action" that is activated if needed/recommended. The
overall health status/score is generated by the health engine
230 based upon an algorithm provided by the rules engine
240.
Clinton: Sec. 0048, In an embodiment of the invention, the health card UI 270 comprising a set of provider services of various types (see, e.g., FIG. 2) generates an overall health score for the computer system based upon combinations of the various providers. );

Clinton describes the automation of repairs based on usage, wherein the Examiner is interpreting this as automatically collection of usage data. Additionally, Clinton describes the managing of applications for the creating an overall score which include various data, such as usage.

generating an adoption score for the entity based on the collected usage data, wherein the adoption score is indicative of the usage of the application management system by the one or more users of the entity (
Clinton: Sec. 0030, The intermediate processing is generally confined to generating an overall index value from a set of input health scores submitted by one or more providers. The health engine 230 also accumulates requests for corrective actions and issues non-destructive instructions for corrective action.
Clinton: Sec. 0035, Furthermore, in an embodiment of the invention, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). For example, if a computer is operating in a standalone configuration, then firewall status is not relevant to an overall safety score for the system.
Clinton: Sec. 0047, A health card UI 270 depicted, by way of example in FIG. 5, specifies an overall health (e.g., safety) score/meter for the personal computer and enumerates a set of user selectable remedial action items/actions for raising the PC health score. The health (safety) score depicted in FIG. 5 is generated by the health engine
270 comprising a set of provider services of various types (see, e.g., FIG. 2) generates an overall health score for the computer system based upon combinations of the various providers. );
Clinton describes the creating an overall score which include various data, such as usage data. Furthermore, the Examiner would like to point that the adoption score is not clearly defined in the Applicant’s specification.

receiving, from a user interface, one or more subjective assessment scores (See Grace) associated with the entity (
Clinton: Sec. 0039, A HealthScore method 310 on the health engine
230 provides an overall health score for the system based
upon the inputs of all the providers. In an embodiment of the
invention, an extensible set of such methods is supported for
a set of customized aggregate scores rendered by the health
engine 230. Such interface can be registered upon startup of
the health engine and published for the client UI 220.);
Clinton describes the automation of repairs based on usage, wherein the Examiner is interpreting this as automatically collection of usage data.

receiving, from a user and through a user interface, one or more subjective assessment scores (See Grace) associated with the entity, wherein the one or more subjective assessment scores (See Grace) are indicative of an assessment by the user of one or more factors that affect the usage of the application management system by the one or more users of the entity (
Clinton: Sec. 0035, the rules engine 240, in addition to being able to render health status for single providers (or factors contributing to a health status of a single provider, applies information outside the information provided by a first provider service to render (or tune) a personal computer health score and any instructions/suggestions for corrective action for the first provider. In particular, the rules engine 240 applies status information provided by at least a second provider as well as the first provider the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). For example, if a computer is operating in a standalone configuration, then firewall status is not relevant to an overall safety score for the system.
Clinton: Sec. 0039, A HealthScore method 310 on the health engine 230 provides an overall health score for the system based upon the inputs of all the providers. In an embodiment of the invention, an extensible set of such methods is supported for a set of customized aggregate scores rendered by the health engine 230. Such interface can be registered upon startup of the health engine and published for the client UI 220.
Clinton: Sec. 0029, A client input interface (represented by line 236) of the health engine 230 receives requests for corrective actions issued by the client user interface subsystem 220 arising from the health status notifications passed to the client UI subsystem 220 via the client interface. After performing intermediate processing of received requests for corrective actions, the health engine 230 passes, via a provider action interface (represented by line 238), instructions for corrective actions to a consumer of corrective actions. );
Clinton describes the usage data for determining the assessment of the application system, which includes the input information from providers, wherein providers are users. Additionally, the input from the providers includes corrective actions which will inherently effect usages, thus teaching that health scores includes factors that will affect the usage of the application management system. Lastly the health score of Clinton at 0005, 0016, 0030 teaches the combination of scores based on user input to create a score, in which some may interpret the health score as an assessment score. 


generating a combined score (See Grace) for the entity based on the generated adoption score and the one or more subjective assessment scores (See Grace) (
Clinton: Sec. 0040, Next, the health engine 230 fires a set of events that
constitute notifications to the client UI 220 regarding health
status information. A StatusChanged event 320 is raised by
the health engine to notify clients of a potential change in
status regarding items of health status information maintained
by one or more providers. AScoreChanged event 322
is raised when an aggregate health score (e.g., the score
provided by HealthScore method 310) generated by the
health engine subsystem 200 has changed. A ProviderActivityChanged
event 324 is raised when the activity within a
provider has changed (the provider started/stopped performing
an activity). A TaskStateChanged event 326 is raised
when a task (corrective action) for a provider changes state. );
Clinton describes automatically providing a health score when there is a change in score based off of collected data.

controlling an allocation of resources of the application management system to the entity based on the combined score (See Grace) (
Clinton: Sec. 0015, The Health Report provides more detailed coverage and an explanation of the status of the computer. In addition to the score and issues the Health Card provides, the Health Report breaks down the overall score by category and then to specific measures. The PC Health Card/Report user interface makes recommendations on areas that need improvement and provides a means to fix issues immediately. It also generates/provides comparisons with past performance thereby providing immediate feedback regarding applied corrective actions as well as supporting both trending and regression analysis on the system over time. Furthermore, rather than comparing a current status to a 
Clinton: Sec. 0030, Thus, in a configuration having basic functionality the health engine 230 operates as an aggregator of messages in both directions between providers and client user interfaces. The intermediate processing is generally confined to generating an overall index value from a set of input health scores submitted by one or more providers. The health engine 230 also accumulates requests for corrective actions and issues non-destructive instructions for corrective action).

Clinton does not explicitly teach performance of one or more web applications, assessment scores, combined score, providing the combined score for presentation by the user interface, controlling an allocation of resources of the application management system to the entity based on the combined score. 
	However, Grace teaches these limitations.
performance of one or more web applications (
Grace: Sec. 0082, As further illustrated in FIG. 1, the user computer system 110 includes computer-readable instructions 114 stored in the memory device 113, which include the computer-readable instructions 114 of a web browser 115 or other similar application that allows the user computer system 110 to communicate with one or more other devices on the network 102. The web browser 115 allows the user 104 to access the knowledge management application 125 in the knowledge management server 120.
Grace: Sec. 0091, As illustrated by block 1506, the knowledge management application 125 communicates with the user computer systems 110 for displaying the data 500. As illustrated by block 1508, the user 104 utilizes the web browser 115 or similar application, to access the knowledge management application 125 in order to review and analyze the incidents occurring at the bank on an overall, channel, sub-channel, and individual incident level though the dashboards 500. 
Grace: Sec. 0119, The logical maps 320 display all the interacting applications, the application structures and interfaces, and the linkage between them. The logical maps 320 capture the application information without any hardware details, including front end applications, helper applications, web servers information, including, simple object access protocol (“SOAP”) (a protocol specification or exchange structure information in the implementation of web services in computer networks), web logic, web sphere (sets-up, operates, and integrates electronic business applications across multiple computing platforms), middleware tools, web methods, and online support systems (“OSS”) interaction.)
Grace describes the management of applications that are web connected, therefore making them web applications.

assessment scores (
Grace: Sec. 0197, application risks and control assessment tool (“ARCAT”) is utilized to determine an ARCAT risk score and an ARCAT control score. The ARCAT risk score is related to inherent application risks. The ARCAT risk score is determined by taking into account the risks related to the application, such as business impact analysis, downstream applications, upstream applications, transaction rate, data volume, recovery time requirements, related hardware and software, and privacy data. The ARCAT control score is a measure of the control an application has over various other systems or applications. The ARCAT control score is calculated based on how the application is related to business continuity, technology architecture, platform or environment, production stability, regulatory )
Grace describes a tool for controlling and managing applications and providing scores based off assessments.

combined score (
Grace: Sec. 0099, Each predictability factor, category, application, sub-channel, and channel is assigned a weighted average related to how important each is in scoring the reliability of the level above. Therefore, the scores from the predictability factor level can be rolled-up into a score for each of the category, application, sub-channel, and channel levels. )
Grace describes the rolling up of scores in a performance scoreboard which produce and overall score in which the Examiner is interpreting as combined score

providing the combined score for presentation by the user interface; controlling an allocation of resources of the application management system to the entity based on the combined score (
Grace: Sec. 0011, the processor is operable to execute computer-readable instructions stored in the computer-readable medium to display on the user interface a performance score associated with each business channel, sub-channel, or application.
Grace: Sec. 0024, the computer program product comprises an executable portion configured for displaying, on the user interface, a performance score associated with each business channel, sub-channel, or application
Grace: Sec. 0099, The change control information lists all the change records, such as updates to the application, for a particular application over a specified time period. The tools information captures 
Grace: Sec. 0129, As illustrated by block 1608 the knowledge management application 125 then transfers the reliability data into a score for each predictability factor. For example, for the predictability factor of “if an application has a control plan” the reliability data received is either yes or no. In some embodiments, if the answer is yes the knowledge management application 125 transfers the yes into a score of 100% and if the answer is no it is transferred to 50%. .
Grace: Sec. 0197, application risks and control assessment tool (“ARCAT”) is utilized to determine an ARCAT risk score and an ARCAT control score. The ARCAT risk score is related to inherent application risks. )
Grace describes a tool for controlling and managing applications.

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).
Clinton in view of Grace does not explicitly teach comparing the adoption score to a second adoption score for a second entity that is similar to the entity, wherein the second adoption score is indicative of usage of an application management system by one or more second users of the second entity.
comparing the adoption score to a second adoption score for a second entity that is similar to the entity, wherein the second adoption score is indicative of usage of an application management system by one or more second users of the second entity (
Whitnah: Sec. 0009, combined for each application to arrive at a single aggregate value of the user affinity metric for the application for a channel called the user affinity score. An application with a high user affinity score compared to other applications is liked more by its current users compared to applications with lower user affinity score.
Whitnah: Sec. 0024, FIG. 13 is a flow chart of a process for computing user affinity score for applications that can be used to compare all applications across a channel.
Whitnah: Sec. 0112, each application receives a user affinity score with respect to each channel. For each application, channel resources are allocated to the application, based on its user affinity score. A channel monitors the usage of a channel resource by the application during a time interval is.); 
Whitnah describes the determining an affinity score for an application management system which includes the analyzing and comparing of multiple applications and multiple users of the applications, wherein the Examiner is interpreting the affinity score as an adoption score, because the affinity score is indicative of the usage of an application management system. Furthermore, the Examiner would like to point out that the adoption score is not clearly defined in the Applicant’s specification. Furthermore, the second adoption score and second entity are not mention at all in the specification.

Clinton, Grace, and Whitnah are all directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017; Whitnah at 0069, 0074). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed 


Referring to Claim 2, Clinton teaches the method of claim 1, wherein the usage data is indicative of a number of logins (See Grace) to the application management system by the one or more users associated with the entity (
Clinton: Sec. 0028, The extensible set of registered provider services renders health status information for various aspects of PC health…The provider services obtain data from a variety of sources including: system drivers (e.g., every time a file is touched a notification is provided to an anti-virus provider), other applications (an anti-virus application), the Internet Protocol (IP) stack, performance counters, etc. 
Clinton: Sec. 0035, Furthermore, in an embodiment of the invention, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). For example, if a computer is operating in a standalone configuration, then firewall status is not relevant to an overall safety score for the system.
Clinton: Sec. 0048, In an embodiment of the invention, the health card UI 270 comprising a set of provider services of various types (see, e.g., FIG. 2) generates an overall health score for the computer system based upon combinations of the various providers. );
Clinton describes the managing of applications for the creating an overall score which include various data, such as usage.

Clinton does not explicitly teach a number of logins.
	However, Grace teaches a number of logins (
Grace: Sec. 0099, In many cases the number of incidents is proportional to the number of customer logins, but that is not always the case.).
Grace describes data that accounts for the number of users logins.
Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).


Referring to Claim 3, Clinton teaches the method of claim 1, wherein the usage data is indicative of a number of times a dashboard (See Grace) associated with the application management system is accessed by the one or more users associated with the entity ( 
Clinton: Sec. 0028, The extensible set of registered provider services renders health status information for various aspects of PC health…The provider services obtain data from a variety of sources including: system drivers (e.g., every time a file is touched a notification is provided to an anti-virus provider), other applications (an anti-virus application), the Internet Protocol (IP) stack, performance counters, etc. 
Clinton: Sec. 0035, Furthermore, in an embodiment of the invention, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., 
Clinton: Sec. 0048, In an embodiment of the invention, the health card UI 270 comprising a set of provider services of various types (see, e.g., FIG. 2) generates an overall health score for the computer system based upon combinations of the various providers. );
Clinton describes the managing of applications for the creating an overall score which include various data, such as usage.

Clinton does not explicitly teach a number of times a dashboard.
	However, Grace teaches a number of times a dashboard (
Grace: Sec. 0115, The user can quickly evaluate how the server is performing using the dashboard 500 to view the open incidents associated with that server or application.).

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).

Referring to Claim 4, Clinton teaches the method of claim 1, Clinton does not explicitly teach wherein generating the combined score includes determining a number of points to apply towards the combined score based on the usage data.
wherein generating the combined score includes determining a number of points to apply towards the combined score based on the usage data (
Grace: Sec. 0126, Each predictability factor, category, application, sub-channel, and channel is assigned a weighted average related to how important each is in scoring the reliability of the level above. Therefore, the scores from the predictability factor level can be rolled-up into a score for each of the category, application, sub-channel, and channel levels. ).
Grace describes the rolling up of scores in a performance scoreboard which includes applying different scores to create an overall score, which the Examiner is interpreting as combined score.

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).

Referring to Claim 6, Clinton teaches the method of claim 1, 
Clinton does not explicitly teach wherein one of the one or more subjective assessment scores represents a technical success of the application management system.
However, Grace teaches wherein one of the one or more subjective assessment scores represents a technical success of the application management system (
800 tab, the users 104 have the ability to look at the changes in the ticket over time to examine the process, failures, and successes in resolving the incidents.
Grace: Sec. 0195, As illustrated by the format column 632 and scale column 634, the scores may be based on a “yes” or “no” response, a scale, a count value, percentages, a number range, pass or fail, a high, medium, and low response, or some other similar rating system. Items with multiple rating values, such as a scale, may have associated text that defines the best practices for scoring the predictability factor 610. In some embodiments, the score-sheet 620 may have note fields allowing users 104 to populate why a particular score was given for a particular predictability factor 610, in order to justify the rating. The text and notes fields help to create uniformity in the scoring across the channels.
Grace: Sec. 0197, an application risks and control assessment tool (“ARCAT”) is utilized to determine an ARCAT risk score and an ARCAT control score. )
Grace describes the determining if a process/testing was successful and if it passed or failed based off assessments.

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).

Referring to Claim 7, Clinton teaches the method of claim 1, further comprising:
predicting a drop (See Grace) in usage of the application management system by the one or more users associated with the entity (
Clinton: Sec. 0028, The extensible set of registered provider services renders health status information for various aspects of PC health…The provider services obtain data from a variety of sources including: system drivers (e.g., every time a file is touched a notification is provided to an anti-virus provider), other applications (an anti-virus application), the Internet Protocol (IP) stack, performance counters, etc. 
Clinton: Sec. 0035, Furthermore, in an embodiment of the invention, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). For example, if a computer is operating in a standalone configuration, then firewall status is not relevant to an overall safety score for the system.
Clinton: Sec. 0048, In an embodiment of the invention, the health card UI 270 comprising a set of provider services of various types (see, e.g., FIG. 2) generates an overall health score for the computer system based upon combinations of the various providers. );
Clinton describes the managing of applications for the creating an overall score which include various data, such as usage.

Clinton does not explicitly teach predicting a drop.
	However, Grace teaches predicting a drop (
Grace: Sec. 0126, The ORI 600 tab is a multi-level corporate performance scoreboard. It allows a user to drill down to channel, sub-channel, application, category, and predictability factor level views to evaluate the reliability and stability of the applications as they relate to each category, sub-channel, and channel. Each predictability factor, category, application, sub-channel, and channel is assigned a weighted average related to how important each is in scoring the reliability of the level above. 
610 for each category 608, which are discussed in detail below. A drill-down button 605 is used to drill-down in the index from the sub-channel 604 level, to the impacting application 606 level, to the category 608 level, and down to the predictability factor 610 level. The scores are calculated based on the predictability factor score 612 and the weighted averages are then used to calculate a category score 614, an impacting application score 616, a sub-channel score 618, and finally the channel score 603.
Grace: Sec. 0196, Depending on the answer to the predictability factors 610, in one embodiment, the predictability factors receive a score in the answer column 626 of zero (0) to one-hundred (100) percent. The score of a particular category 608 for an application 606 is based on the sum of the scores for each of the predictability factors 610 in that category multiplied by the factor weight listed in the sub-category weighting column 628).
Grace describes multiple predictably factors of the applications which includes a scale from 0-100 percent, in which the Examiner is interpreting as predicting the increasing and decreasing of multiple entities of the application system.

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).

Referring to Claim 8, Clinton teaches the method of claim 1, further comprising:
predicting an increase (See Grace) in usage of the application management system by the one or more users associated with the entity (
Clinton: Sec. 0005, Personal computer health status measurement and reporting goes beyond merely reporting a physical performance measurement such as CPU usage, available physical memory, and battery power level. 
Clinton: Sec. 0035, the rules engine 240 formulates a health status score/suggested corrective action based upon usage/configuration information (e.g., standalone, networked, etc.). 

Clinton does not explicitly teach predicting an increase.
	However, Grace teaches predicting an increase (
Grace: Sec. 0126, The ORI 600 tab is a multi-level corporate performance scoreboard. It allows a user to drill down to channel, sub-channel, application, category, and predictability factor level views to evaluate the reliability and stability of the applications as they relate to each category, sub-channel, and channel. Each predictability factor, category, application, sub-channel, and channel is assigned a weighted average related to how important each is in scoring the reliability of the level above. 
Grace: Sec. 0132, Not shown are the predictability factors 610 for each category 608, which are discussed in detail below. A drill-down button 605 is used to drill-down in the index from the sub-channel 604 level, to the impacting application 606 level, to the category 608 level, and down to the predictability factor 610 level. The scores are calculated based on the predictability factor score 612 and the weighted averages are then used to calculate a category score 614, an impacting application score 616, a sub-channel score 618, and finally the channel score 603.
Grace: Sec. 0196, Depending on the answer to the predictability factors 610, in one embodiment, the predictability factors receive a score in the answer column 626 of zero (0) to one-hundred (100) percent. The score of a particular category 608 for an application 606 is based on the sum of the scores for each 610 in that category multiplied by the factor weight listed in the sub-category weighting column 628).
Grace describes multiple predictably factors of the applications which includes a scale from 0-100 percent, in which the Examiner is interpreting as predicting the increasing and decreasing of multiple entities of the application system.

Clinton and Grace are both directed to the analysis of managing applications (See Clinton at 0004; 0034; Grace at 0007, 0017). Clinton discloses that additional examples, such as the system health and scoring can be considered (See Clinton at 0035). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Clinton, which teaches detecting and scoring applications and computer systems in view of Grace, to efficiently apply analysis of managing applications to include the capability to determining scores of various entities. (See Grace at 0129-0133).

Claims 9-12 and 14-16 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4 and 6-8.  However regarding a non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method (Clinton: Sec. 0020, Computer 110 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by computer 110 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage 110.)

Claims 17-19 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3.  Regarding a server (
Clinton: Sec. 0024, The computer 110 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 180. The remote computer 180 may be a personal computer, a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to the computer 110, although only a memory storage device 181 has been illustrated in FIG. 1.) 
a processor (
Clinton: Sec. 0017, Other well known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, laptop/portable computing devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.);
a memory (
Clinton: Sec. 0019, With continued reference to FIG. 1, an exemplary system for implementing the invention includes a general purpose computing device in the form of a computer 110. Components of computer 110 may include, but are not limited to, a processing unit 120, a system memory 130, and a system bus 121 that couples various system components including the system memory to the processing unit 120. The system bus 121 may be any of several types of bus structures including a );

one or more modules stored in memory and executable by a processor (
Clinton: Sec. 0021, The system memory 130 includes computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) 131 and random access memory (RAM) 132. A basic input/output system 133 (BIOS), containing the basic routines that help to transfer information between elements within computer 110, such as during start-up, is typically stored in ROM 131. RAM 132 typically contains data and/or program modules that are immediately accessible to and/or presently being operated on by processing unit 120. By way of example, and not limitation, FIG. 1 illustrates operating system 134, application programs 135, other program modules 136, and program data 137.
Clinton: Sec. 0023, The drives and their associated computer storage media discussed above and illustrated in FIG. 1, provide storage of computer readable instructions, data structures, program modules and other data for the computer 110. In FIG. 1, for example, hard disk drive 141 is illustrated as storing operating system 144, application programs 145, other program modules 146, and program data 147. Note that these components can either be the same as or different from operating system 134, application programs 135, other program modules 136, and program data 137. Operating system 144, application programs 145, other program modules 146, and program data 147 are given different numbers here to illustrate that, at a minimum, they are different copies. );


Response to Arguments
Applicant’s arguments filed 04/13/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/13/2021.

Regarding the 35 U.S.C. 103 rejection, at pg. 11, the Applicant argues “Clinton, Grace, and Whitnah fail to disclose and would not have rendered obvious: "receiving, from a user and through a user interface, one or more subjective assessment scores associated with the entity, wherein the one or more subjective assessment scores are indicative of an assessment by the user of one or more factors that affect the usage of the application management system by the one or more users of the entity; [and] generating a combined score for the entity based on the generated adoption score and the one or more subjective assessment scores," as recited in claim 1, and similarly recited in claims 9 and 17 (as amended). Therefore, claims 1, 9 and 17 are patentable over Clinton, Grace, and Whitnah.”
In response, the Examiner respectfully disagree. Clinton describes the usage data for determining the assessment of the application system, which includes the input information from providers, wherein providers are users. Additionally, the input from the providers includes corrective actions which will inherently effect usages, thus teaching that health scores includes factors that will affect the usage of the application management system. Furthermore, the health score of Clinton at 0005, 0016, 0030 teaches the combination of scores based on user input to create a score, in which some may interpret the health score as an assessment score. Then, Clinton describes automatically providing a health score when there is a change in score based off of collected data, which is generating a score. The Examiner would like to point that the adoption score is not clearly defined in the Applicant’s specification. Lastly, Grace describes the rolling up of scores in a performance scoreboard which produce and overall score in which the Examiner is interpreting as combined score.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill et al., U.S. Pub. 20050132051, (discussing the managing of the network capacity of a network which includes the management of users and applications).
Leemet et al., U.S. Pub. 20130295877, (discussing the predicting of users’ usage patterns).
Grace et al., U.K. Pub. GB2469742A, (discussing the tracking and managing of users’ in an application).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624